Citation Nr: 1041638	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  03-03 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for 
traumatic myositis of lumbar muscles with degenerative changes 
and dorsolumbar strain with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from March 1961 to April 1964, 
with approximately 5 years and 8 months of prior active duty 
service.  The Veteran also served with the United States Army 
National Guard from April 1964 to March 1978 and had several 
periods of active duty for training and inactive duty for 
training.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which 
continued a 40 percent disability rating for the Veteran's 
service-connected lumbar spine disability.
 
(The issue of entitlement to service connection for a disability 
claimed as vertigo manifested by a loss of balance and dizziness 
will be addressed in a separate appellate decision).


FINDINGS OF FACT

1.  The Veteran's service-connected traumatic myositis of lumbar 
muscles with degenerative changes and dorsolumbar strain with 
osteoarthritis is not manifested by unfavorable ankylosis of the 
entire thoracolumbar spine.

2.  The Veteran's service-connected traumatic myositis of lumbar 
muscles with degenerative changes and dorsolumbar strain with 
osteoarthritis has not caused neurological manifestations.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for 
traumatic myositis of lumbar muscles with degenerative changes 
and dorsolumbar strain with osteoarthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 4.71a, 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, 
Diagnostic Codes 5021, 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the appellant in November 2006 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's and 
VA's respective duties for obtaining evidence.  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the issue decided 
below may be addressed at this time, without further remand, 
because no errors in notice are prejudicial, and the Veteran has 
been provided all information needed for a reasonable person to 
prove the claim.  In any event, the Federal Circuit recently 
vacated the previous decision by the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 
(Fed. Cir. 2009). 

VA has a duty to assist the Veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Service treatment records, VA medical records and 
examination reports, and lay statements have been associated with 
the record.  The appellant was afforded VA medical examinations 
in December 2006 and July 2010.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Disability Rating

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the present 
case regarding the Veteran's increased rating claims, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
held that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year prior 
to the date that the application for increase was received if it 
is factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, 
the relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran has contended that he has severe limitation of motion 
and pain in his lumbar spine and that he requires pain medication 
at all times. 

Service connection was initially granted for the Veteran's 
traumatic myositis of lumbar muscles with degenerative changes 
and dorsolumbar strain with osteoarthritis under Diagnostic Codes 
5295-5021, pertaining to lumbosacral strain and myositis.  
Diagnostic Code 5021 instructs that the disability should be 
rated on limitation of motion of the affected parts.  

Significantly, the criteria for spine disorders were amended in 
September 2002 and again in September 2003.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  In this case, the Veteran's claim on appeal was received 
in September 2006, subsequent to the final amendments.  Thus, 
only the most current version of the rating criteria (i.e., the 
September 2003 amendments) is for application. 38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.

Under the current rating criteria for disabilities of the spine, 
lumbosacral strain is rated under Diagnostic Code 5237.  
Diagnostic Codes 5235 - 5243 are to be rated in accordance with 
the General Rating Formula for Diseases and Injuries of the Spine 
(General Formula), unless Diagnostic Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Incapacitating Episodes).  
Under the General Formula, for spine disabilities with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, a 20 percent disability rating is warranted when 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or when there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, a 40 percent 
evaluation is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar spine 
of 30 degrees or less and a 50 percent disability rating is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision, restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration, gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial or cervical subluxation or dislocation, 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a.

A December 2006 VA examination report shows that the Veteran had 
forward flexion to 17 degrees, extension to 9 degrees, right 
lateral bending to 15 degrees, left lateral bending to 10 
degrees, right rotation to 15 degrees and left rotation to 10 
degrees.  The Veteran had pain at the end of the range of motion, 
and the examiner noted grimaces of pain during range of motion.  
The Veteran's motion was additionally limited by pain but not 
fatigue, weakness, and lack of endurance.  The examiner noted 
that the Veteran listed toward the right, and that he had lower 
posterior superior iliac spine on the right than on the left 
side.  The Veteran had normal pinprick and light touch in his 
lower extremities.  He had no atrophies of his lower extremities 
and manual strength testing was 4/5.  His deep tendon reflexes 
were 2+ patellar and Achilles, bilaterally.  The examiner noted 
that the Veteran had no hospitalization secondary to low back 
condition and no absolute bed rest prescribed by a physician 
during the previous 12 months.  He did have analgesics prescribed 
by a physician for low back pain.

An October 2009 VA medical record shows that the Veteran was seen 
for back pain and was provided with a back brace.

A July 2010 VA examination report shows that the Veteran had pain 
in his back which radiated into his lower extremities.  He had 
flare-ups of his back pain weekly, lasting several hours.  
Forward flexion was to 20 degrees with pain beginning at 10 
degrees, extension was to 30 degrees with pain beginning at 10 
degrees, right and left lateral flexion was to 30 degree with 
pain beginning at 20 degrees and right and left lateral rotation 
was to 30 degrees with pain beginning at 20 degrees.  The 
examiner noted that the Veteran could not perform repetitions of 
motion due to pain, and that he palpated spasms in the 
lumbosacral areas as well as some guarding.  However, the 
examiner noted that the Veteran did not have muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  In addition, the examiner noted that there was no 
ankylosis.  The Veteran was intact to pinprick in his lower 
extremities, had a normal motor and reflex examination.  The 
Veteran denied any incapacitating episodes over the previous 
twelve months.  X-rays revealed degenerative changes throughout 
the thoracic spine, osteopenia, lumbar spondylosis, discogenic 
disease at L4 to L5 and L5 to S1, and atherosclerosis.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected lumbar spine disability does not 
warrant a higher disability rating under the current criteria for 
rating disabilities of the spine.  As noted above, the Veteran's 
lumbar spine disorder would need to show unfavorable ankylosis of 
the entire thoracolumbar spine; however, there is no evidence in 
the claims file that the Veteran had ankylosis of the spine.  In 
fact, the December 2006 and July 2010 examiners noted that there 
was no ankylosis.  As such, the Veteran's service-connected spine 
disorder does not warrant a higher disability rating under the 
General Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.

Because the evidence reflects that the Veteran has been diagnosed 
with degenerative changes of the lumbar spine, the Board has 
considered the criteria for rating intervertebral disc syndrome 
on the basis of incapacitating episodes.  Under the Formula for 
Incapacitating Episodes, a 20 percent disability rating is 
warranted for incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months 
and a 40 percent disability rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  The 
regulation defines an incapacitating episode as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  However, the evidence does not show that the Veteran 
has had any incapacitating episodes over the appeals period.  
While he reported that he has flare-ups of his lumbar spine 
disability, these do not meet the definition of an incapacitating 
episode as defined by the regulation.  In addition, at his July 
2010 examination, the Veteran indicated that he did not have any 
incapacitating episodes.  As such, a higher rating for 
incapacitating episodes is not warranted.  38 C.F.R. § 4.71a.

The Board notes that the current rating criteria for disabilities 
of the spine provide for separate evaluations for neurological 
manifestations associated with a service-connected spine 
disability; however, in this case, even though the Veteran has 
complained of radiating pain into his legs, his neurological 
examinations have been normal.  As such, separate evaluations for 
any neurological manifestations are not warranted.  Id.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the entire 
appeals period, the Veteran meets the criteria for a 40 percent 
disability rating for his service-connected lumbar spine 
disability.  Hart, supra.

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  For example, there is no competent evidence that the 
Veteran's lumbar spine disability is currently resulting in 
frequent hospitalizations or marked interference in his 
employment.  The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his traumatic myositis of 
lumbar muscles with degenerative changes and dorsolumbar strain 
with osteoarthritis, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claim.  38 U.S.C.A. § 
5107(b).





ORDER

A disability rating in excess of 40 percent for traumatic 
myositis of lumbar muscles with degenerative changes and 
dorsolumbar strain with osteoarthritis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


